United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                        Revised January 16, 2004
                                                                   December 30, 2003
                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                                                                         Clerk


                               No. 02-60453




     UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,


           versus


     STARSKY DARNELL REDD,


                                                Defendant-Appellant.



           Appeal from the United States District Court
             for the Southern District of Mississippi



Before GARWOOD, JONES, and STEWART, Circuit Judges.

GARWOOD, Circuit Judge:

     Starsky Darnell Redd appeals his jury trial conviction for

attempting to possess cocaine with the intent to distribute in

violation of 21 U.S.C. §§ 841(a) and 846.           Redd was sentenced to

293 months’ imprisonment, five years of supervised release, a

$2,500   fine,    and   a   $100    special   assessment.   We   affirm    the

conviction and sentence.           We also note that Redd’s post appeal
motion for a new trial based on newly discovered evidence remains

pending before the district court.

                       Facts and Proceedings Below

      Beginning in October 2000, a narcotics task force began

following Redd’s blue Ford Expedition around Jackson, Mississippi.

On November 1, the task force agents were informed that they should

resume their surveillance of Redd at approximately 10:30 P.M. and

were directed to a truck stop in nearby Clinton, Mississippi.

Shortly after arriving at the truck stop, the agents noticed a

tractor trailer arrive that matched the description they had been

given. The agents approached the truck and received the consent of

the driver, Hector Guajardo, to perform a search, during which they

found significant amounts of drugs: a box containing ten kilograms

of cocaine1 in the cab of the truck and a large amount of marihuana

in the trailer.       The agents removed the box of cocaine from the

truck but left the marihuana aboard.

      Guajardo agreed to cooperate with the agents in a controlled

delivery of the drugs.        While waiting in the cab of the tractor

trailer along with two Mississippi Bureau of Narcotics (MBN)

agents—Marshall Pack and Jon Cooley—Guajardo received a call from

Chris Jefferson, who had told Guajardo to meet him at the truck


      1
        Guajardo initially told the agents that he thought this box contained
marihuana. He stated that he agreed to cooperate with the agents “[b]ecause when
the officer opened the box that was supposed to carry marihuana, it was cocaine.”
A field test and a later lab test identified the substance as cocaine. Chris
Jefferson in his testimony spoke of money which was not ready when he was to meet
the tractor trailer and stated that that money “was for 10 kilos of cocaine.”

                                       2
stop and to whom Guajardo was to deliver the box containing the

cocaine.   Between the time when the agents discovered the drugs on

Guajardo’s truck and the time of this call, one agent had observed

Redd’s blue Expedition briefly pull into the truck stop, but then

immediately depart in the direction of Jackson.      Both Redd and

Jefferson were in the Expedition at that time.

     In his call to Guajardo, Jefferson instructed Guajardo to meet

him along the freeway—where Jefferson would be waiting on the

shoulder of the road in a vehicle with its lights flashing.   Upon

seeing the vehicle, Guajardo was to flash his lights at the vehicle

to signal his readiness to follow.    Upon approaching the vehicle

with its lights flashing, Agent Cooley, who was aboard Guajardo’s

truck, observed that it was the same blue Expedition they had been

following earlier that day.   Both Redd and Jefferson were in the

Expedition at that time, and Redd was in the driver’s seat.   Redd

led the tractor trailer off of the freeway and eventually to a

parking lot adjacent to a building where Redd had his office.

     Once in the parking lot, Jefferson exited the passenger side

of the Expedition and walked to the rear.     Redd then exited the

driver’s side and, according to the agents, placed what appeared to

be a pistol in his waistband.    Jefferson came to the passenger’s

side of the tractor trailer and opened the door.      According to




                                 3
Agent Pack, who claims to have been wearing his raid jacket,2 Pack

pointed his gun at Jefferson and told him: “Police.                   Get your hands

up.” Jefferson complied, and Pack commanded: “Police. Get down on

the ground.”       As Pack was exiting the tractor trailer, Jefferson

attempted to close the door on him.                Pack said: “Police.        Get down

on the ground.”3       Jefferson then ran behind the Expedition and out

of Pack’s sight.

      Pack claims that as he exited the cab of the tractor trailer,

he   saw    Redd   come    up    from    behind    the    passenger    side    of   the

Expedition      and   fire      a   shot   at     him.4     Pack   returned     fire.

Meanwhile, Agent Cooley exited the cab of the tractor trailer

yelling “Police.          Police.       Police.”     Cooley also returned fire.

Redd eventually fled.           When other officers later arrived, Redd was

found wounded in a nearby field and was placed under arrest.                        The

officers also recovered a pistol near where they had found Redd.

The pistol bore Redd’s fingerprint and matched cartridge casings

and spent projectiles found in the parking lot and in Redd’s

Expedition.



      2
        The raid jacket is black with “MBN” and “State Police” in large,        yellow
lettering. Although Pack and Cooley claim that Pack was wearing his raid        jacket
when he confronted Jefferson, Guajardo, who at the time was in the cab          of the
tractor trailer, claims that after the shooting started, Pack came back         to the
tractor trailer to obtain his raid jacket.
      3
        Jefferson claims that Pack did not identify himself as a police officer
and it was not otherwise obvious that he was a police officer. Redd also claims
that he did not know that Pack and Cooley were police—there was no police jacket
or any other indication that they were police.
      4
          Redd claims that he was shot at first.

                                            4
     Redd was charged in a three-count superseding indictment with:

count one, conspiracy to possess with the intent to distribute

cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846; count two,

attempting, aided and abetted by others, to possess with intent to

distribute approximately ten kilograms of cocaine in violation of

21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. § 2; and count three,

knowingly possessing and discharging a firearm during and in

relation to a drug trafficking offense in violation of 18 U.S.C. §

924(c)(1)(A)(iii).    On January 31, 2002, a jury found Redd guilty

of count two and not guilty of counts one and three.     Following the

trial, Redd on February 8, 2002, moved for a new trial or, in the

alternative, for judgment notwithstanding the verdict; the district

court on April 22, 2002, denied the motion.      On May 14, 2002, Redd

was sentenced.   Redd filed his notice of appeal on May 17, 2002,

and on July 8, 2002, he filed a motion in the district court for

new trial based on newly discovered evidence.5      The district court

on September 24, 2002, denied the July 8 motion claiming lack of

jurisdiction due to Redd’s pending appeal.       Redd has not filed a

notice of appeal after filing his July 8, 2002 motion.

                              Discussion

     Redd raises several claims of error, as follows: (1) the

evidence was insufficient to convict him; (2) the jury instructions

were improper; (3) the district court exerted undue pressure on the

      5
        On July 29, 2002, this court dismissed Redd’s appeal for want of
prosecution; on September 16, 2002, this court reinstated Redd’s appeal.

                                   5
jury to reach a verdict; (4) the district court improperly denied

his request to issue a writ of habeas corpus ad testificandum for

a potential witness confined in a federal prison; (5) the district

court improperly allowed evidence of the task force’s surveillance

of him; and (6) the district court improperly denied as moot his

July 8, 2002 motion for new trial based on newly discovered

evidence.   We address each point of error in turn and conclude that

none warrants reversal.

I.   Sufficiency of the Evidence

     A.     Standard of Review

     Our standard of review for a challenge to the sufficiency of

the evidence in a criminal conviction is “highly deferential to the

verdict.”    United States v. Harris, 293 F.3d 863, 869 (5th Cir.

2002).    Our review is “limited to whether the jury’s verdict was

reasonable, not whether we believe it to be correct.”        United

States v. Williams, 264 F.3d 561, 576 (5th Cir. 2001).       We ask

“‘whether the evidence, when reviewed in the light most favorable

to the government with all reasonable inferences and credibility

choices made in support of a conviction, allows a rational fact

finder to find every element of the offense beyond a reasonable

doubt.’” Harris, 293 F.3d at 869 (quoting United States v. Asibor,

109 F.3d 1023, 1030 (5th Cir. 1997)).

     B.     Evidence Before the Jury




                                   6
     In order to convict Redd of the attempt charge under 21 U.S.C.

§ 846, the jury was required to find that Redd was “acting with the

kind of culpability otherwise required for the commission” of a

possession with intent to distribute cocaine charge and “must have

engaged in conduct which constitutes a substantial step toward

commission of the crime i.e., conduct strongly corroborative of the

firmness of the defendant’s criminal intent.”                     United States v.

Stone, 960 F.2d 426, 433 (5th Cir. 1992) (internal quotations and

citations omitted).          Therefore, there must have been sufficient

evidence       for   the   jury    to    find      that   Redd   knowingly    took   a

substantial step toward possessing cocaine with the intent to

distribute it.        See United States v. Gonzales, 121 F.3d 928, 936

(5th Cir. 1997) (describing the elements for a possession with

intent to distribute charge).                 “The elements of possession with

intent     to    distribute       may    be       established    by   circumstantial

evidence.” Id. “Furthermore, intent to distribute may be inferred

from a large quantity of illegal narcotics and the value and

quality of the drugs.”            Id.

     Having reviewed the record, we hold that the evidence before

the jury was sufficient to support the verdict. There was evidence

that: Redd went with Jefferson—an acknowledged participant in the

drug operation—to the truck stop where the tractor trailer, upon

which    the    agents     had    just   discovered       cocaine,     was   to   meet

Jefferson; the box the agents pulled from the truck contained


                                              7
cocaine    weighing     ten     kilograms      and    conservatively       valued   at

$200,000; Redd met the tractor trailer that had been carrying the

cocaine and led it to his place of business; and he fired first

upon an agent who had verbally identified himself as a police

officer and who was wearing identifiable police clothing.6                   Drawing

all inferences from this evidence in the light most favorable to

the verdict, a reasonable jury could find that the government had

proven beyond a reasonable doubt that Redd knowingly intended to

possess cocaine with the intent to distribute and that he took a

substantial step toward that end.               There was also testimony from

two   former    cell    mates    of   Redd     that    during   Redd’s     pre-trial

confinement he stated he had been arrested while on his way with

another to pick up some “cocaine” or “dope.”                  Redd is not entitled

to a judgment of acquittal.

II.   Jury Instructions for Attempted Possession

      Redd     argues   that    the    district       court   erred   in    its   jury

instructions      by    refusing      to   give      his   proposed   instruction,

resulting in a misstatement of law concerning the requirements for

attempt and the defense of impossibility. Redd specifically argues

that the district court should have included language quoted

      6
        Redd, of course, points to testimony that indicates that the officers did
not identify themselves—verbally or by identifiable clothing—and that he did not
shoot first. Our review, however, does not involve weighing the conflicting
testimony but is limited to whether a reasonable jury could have resolved the
conflicts as it apparently did: "This narrow standard of review . . . ‘gives
full play to the responsibility of the trier of fact fairly to resolve conflicts
in the testimony, to weigh the evidence and to draw reasonable inferences from
basic facts to ultimate facts.'" United States v. Millsaps, 157 F.3d 989, 994
(5th Cir. 1998) (quoting Jackson v. Virginia, 99 S.Ct 2781, 2789 (1979)).

                                           8
“straight from” United States v. Oviedo, 525 F.2d 881, 885 (5th

Cir. 1976).        In addition, Redd argues that the district court

improperly commented on the evidence.

       A.   Standard of Review

       “When a challenge to jury instructions is properly preserved

for appeal, we review the challenged instructions for abuse of

discretion.”       United States v. Daniels, 281 F.3d 168, 183 (5th Cir.

2002).      When    faced   with    a     defendant’s    claim   that    the   jury

instruction was erroneous, we determine “‘whether the court’s

charge, as a whole, is a correct statement of the law and whether

it clearly instructs jurors as to the principles of the law

applicable to the factual issues confronting them.’” Id. (quoting

United States v. Dien Duc Huynh, 246 F.3d 734, 738 (5th Cir.

2001)).     If, however, a challenge is not properly preserved for

appeal, it is reviewed for plain error only.              Daniels, 281 F.3d at

183.     Under the plain error standard, the “appellant must show

clear or obvious error that affects his substantial rights; if he

does, this court has discretion to correct a forfeited error that

seriously affects the fairness, integrity, or public reputation of

judicial proceedings, but we are not required to do so.”                   United

States v. Gordon, 346 F.3d 135, 137 (5th Cir. 2003).

       B.   Refusal to Include Redd’s Proposed Instruction

       In order to properly object to the district court’s jury

instruction,       Redd   must     have    “inform[ed]     the   court    of   the


                                           9
specific objection and the grounds for the objection.”                FED. R.

CRIM.    P.   30(d)   (emphasis   added).    As   “on   a   point    such   as

instructions to juries there should be no difference in procedure

between civil and criminal cases,” our cases dealing with the

parallel rule under the Federal Rules of Civil Procedure, Rule 51,

may guide our analysis.           FED. R. CRIM. P. 30 Advisory Committee

Notes, 1944 Adoption (“This rule corresponds to rule 51 of the

Federal Rules of Civil Procedure . . . .”).

        “We have repeatedly held that a general objection to the

district court’s jury instructions is insufficient to satisfy Rule

51.”     Russell v. Plano Bank & Trust, 130 F.3d 715, 719 (5th Cir.

1997).        In this case, although Redd did object to the jury

instruction, with respect to the language from Oviedo that Redd now

argues should have been included in the instruction, Redd did not

meet the specific objection requirements of Rule 30.                Regarding

this portion of the instruction, Redd’s counsel at trial argued:

        “Our position is that that is against the law in the
        Fifth Circuit. The law in the Fifth Circuit in regard to
        impossibility is the one that we identified to your Honor
        in chambers; and that should have been the language that
        was included in the instruction, only that language. And
        that would be—and the case that we cited for your Honor
        was both U.S. v. Oviedo and U.S. v. Bristol.”

Thus, while the objection was made, it could meet the specificity

requirement only by incorporating the referred-to discussion in

chambers.       The jury instruction conference held in chambers,

however, was off-the-record, and “‘[o]bviously, we cannot consider


                                      10
off-the-record objections to jury instructions not subsequently

made part of the record.’”         Russell, 130 F.3d at 720 n.2 (quoting

King v. Ford Motor Co., 597 F.2d 436, 440 n.3 (5th Cir. 1979)).

Stripped of the benefit of the off-the-record objection, Redd’s

objection is merely that the district court’s instruction is

“against the law in the Fifth Circuit” because it conflicts with

Oviedo   in   some   way.7      Such   an    objection    does   not   meet   the

requirements of Rule 30.        See Williams v. Hoyt, 556 F.2d 1336, 1340

(5th Cir. 1977) (“The sweeping generalization that the court’s

charge to the jury was ‘fundamentally wrong’ and ‘not a fair

statement     of   the   law’   does   not   require     extended   discussion.

Appellants failed to object to the court’s instructions.”).                   Our

review of Redd’s challenge to the district court’s omission of his

proposed instruction is, therefore, limited to plain error review.

United States v. Manges, 110 F.3d 1162, 1177 (5th Cir. 1997).

Furthermore, because the proposed instruction is not in the record,

we cannot analyze whether the district court improperly refused the

instruction,8 but must limit our analysis to whether the district

      7
        Even though Redd did not meet the specific objection requirements with
respect to this portion of the instruction, his counsel did specifically object
to the rejection of several proffered instructions. Redd clarifies, however,
that he is not contending on appeal that these specifically objected-to
instructions should have been used, but that the language from Oviedo should have
been used. Our focus, therefore, is not on the rejected instructions in the
record, but on the rejected instruction that included the language from Oviedo,
which is not in the record.
      8
        If the instruction were in the record, we would evaluate Redd’s claim
that the district court improperly refused his proposed instruction by
considering “whether the proffered instructions (1) represented a substantially
correct statement of the law; (2) whether they were substantially given in the

                                       11
court’s charge, as a whole, is a correct statement of the law

clearly instructing the jurors.         Daniels, 281 F.3d at 183.

      Redd fails to show that the district court’s instructions

constituted plain error.        Taken as a whole, the district court’s

instructions to the jury were a correct statement of the law

concerning attempt and the impossibility defense9 and clearly and


charge as a whole; and (3) concerned an important aspect of the trial so that
their omission seriously impaired the defendant's ability to present a defense.”
United States v. Peterson, 101 F.3d 375, 381 (5th Cir. 1996). “A defendant is
only entitled to a charge if it is supported by the law and by some evidence in
the record.” Id. Obviously, we cannot enter into such an analysis when the only
record reference to the proposed instruction is “U.S. v. Oviedo and U.S. v.
Bristol.”
      The wisdom of not entering into such an analysis is particularly clear in
this case. In Redd’s brief, he states that “the defense proposed the language
quoted straight from Oviedo.” Notwithstanding the claim that the instruction was
a “straight quote,” the language in the brief is in part a paraphrase of Oviedo,
and our research has not found the “quote” in any other federal or state case.
Compare Appellant’s Brief(“‘The act, without any consideration to what the
defendant knew or intended, must have marked the defendant’s conduct as criminal
in nature.”) with Oviedo, 525 F.2d at 885 (“Thus, we demand that in order for a
defendant to be guilty of a criminal attempt, the objective acts performed,
without any reliance on the accompanying mens rea, mark the defendant’s conduct
as criminal in nature.”). Moreover, while Redd’s counsel referred to U.S. v.
Bristol in making the objection, Redd’s brief does not mention Bristol at all.
We cannot analyze the alleged proposed instruction without knowing what language
it may have actually contained.
      9
        The challenged portion of the instructions stated:
            “To be guilty of an attempt, the defendant must have been
      acting with the kind of culpability otherwise required for the
      commission of the crime with which he is charged with attempting and
      must have engaged in conduct which constitutes a substantial step
      toward the commission of the crime. A substantial step is one which
      strongly corroborates the firmness of the defendant’s intent. The
      acts considered alone must mark the defendant’s conduct as criminal
      in nature.”
            “The fact that the object of the attempt was impossible to
      accomplish because the officers had removed the box containing the
      cocaine from the tractor-trailer rig is not a defense to this
      charge.”
This is very much in line with Fifth Circuit case law:
            “[T]his circuit has properly eschewed the semantical thicket
      of the impossibility defense in criminal attempt cases and has
      instead required proof of two elements: first, that the defendant
      acted with the kind of culpability otherwise required for the
      commission of the underlying substantive offense, and, second, that

                                      12
adequately instructed the jurors as to the applicable principles of

law.        Even   apart   from   the   plain   error   doctrine,   we   see   no

reversible error in this aspect of the instructions.

       C.     Comments Regarding the Evidence

       Redd also argues that the district court improperly commented

on the evidence by stating that “[t]he fact that the object of the

attempt was impossible to accomplish because the officers had

removed the box containing the cocaine from the tractor-trailer rig

is not a defense to this charge,” thereby improperly removing an

issue of fact from the jury.             Because Redd did not raise it at

trial, we review this challenge for plain error.10

       In a criminal case, “no fact, not even an undisputed fact, may

be determined by the Judge.             The plea of not guilty puts all in

issue, even the most patent truths.”            United States v. Johnson, 718


      the defendant had engaged in conduct which constitutes a substantial
      step toward commission of the crime. The substantial step must be
      conduct which strongly corroborates the firmness of defendant's
      criminal attempt.” United States v. Farner, 251 F.3d 510, 513 (5th
      Cir. 2001).
Likewise, the district court’s attempt instructions were essentially the same as
Fifth Circuit Pattern Jury Instructions, Criminal, No. 1.32 (West 2001).
      Moreover, Oviedo is not a jury instruction case at all, but rather a
sufficiency of the evidence case. Further, it concerns the situation where the
substance attempted to be transferred is not a controlled substance at all.


       10
        Redd’s attempt to argue that he did indeed raise this challenge at trial
is unavailing. While Redd’s counsel did refer to this portion of the instruction
while making his objections before the district court, he did not argue that the
instruction improperly commented on the evidence. Moreover, the fact that Redd
may have raised the challenge off-the-record is of no assistance to Redd. See
Russell, 130 F.3d at 720 n.2 (declaring that this court will not consider off-
the-record objections to instructions). The district court “allow[ed] each side
to make whatever record [they wished] in regard to the court’s charge,” and Redd
must have specifically raised the challenge at that time to preserve abuse of
discretion review.

                                         13
F.2d 1317, 1322 (5th Cir. 1983) (quoting Roe v. United States, 287
F.2d 435, 440 (5th Cir. 1961)).       Assuming, arguendo, that the

district court did err by stating that the box of cocaine had been

removed from the truck, this error does not seriously affect the

“fairness, integrity, or public reputation” of the trial, and

therefore, is not reversible error.   Gordon, 346 F.3d at 137.   The

district court instructed the jury that the substantive crime Redd

was charged with attempting—possession of cocaine with intent to

distribute—required that it find that the “substance was, in fact,

cocaine.”   Redd also did not present any evidence or argument to

contradict the government’s evidence that the drugs in the box

were, in fact, cocaine.   Therefore, even under normal standards of

review, and certainly on plain error review, the district court’s

referenced passing comment does not constitute reversible error.

III. Undue Pressure on the Jury to Reach a Verdict

     Redd asserts that the district court exerted undue pressure on

the jury to reach a verdict.   Redd argues that this pressure came

from the district court: telling Redd’s counsel to move along with

cross examination, commenting on how the lawyers had wasted time,

expressing concern about the length of the trial, commenting on the

expense of a mistrial, expressing hope that the jury could reach a

verdict the same day it began its deliberations, expressing hope

that the jury could return a verdict after an evening recess, and




                                 14
giving a modified Allen charge after the jury claimed it could not

reach a unanimous verdict.



      A.     Standard of Review

      In reviewing the district court’s conduct of the trial, which

includes how it chose to move the trial along, we determine whether

the “cumulative effect of the judge’s actions amount to an abuse of

discretion.”     United States v. Gray, 105 F.3d 956, 964 (5th Cir.

1997).     We likewise review the use of an Allen charge for abuse of

discretion.     United States v. Winters, 105 F.3d 200, 203 (5th Cir.

1997).

      B.     Tempo of Trial and Use of Allen Charge

      “[A] trial judge has wide discretion over the ‘tone and tempo’

of a trial . . . .”      United States v. Sanchez, 325 F.3d 600, 603

(5th Cir. 2003) (quoting United States v. Saenz, 134 F.3d 697, 701

(5th Cir. 1998)). Nevertheless, “the trial court’s efforts to move

the trial along may not come at the cost of strict impartiality.”

Saenz, 134 F.3d at 702 (internal quotation and citation omitted).

For a claim that the district court appeared partial, we “review

the   entire    record   and   the   ‘totality   of   the   circumstances’

surrounding the judge’s conduct to ‘determine whether the judge’s

behavior was so prejudicial that it denied the defendant a fair, as

opposed to a perfect, trial.’”        Sanchez, 325 F.3d at 603 (quoting

Saenz, 134 F.3d at 702).       The judge’s conduct rises to the level of

                                     15
a constitutional error only if the conduct, “viewed as a whole, .

. . amount[s] to a ‘quantitatively and qualitatively’ substantial

intervention that could have led the jury to ‘a predisposition of

guilt.’”    Sanchez, 325 F.3d at 603 (quoting Saenz, 134 F.3d at

702).

      “The district court has broad discretion to give an Allen

charge when the jury indicates that it is deadlocked.”                    United

States v. Rivas, 99 F.3d 170, 175 (5th Cir. 1996).              To “uphold an

Allen charge, (1) the semantic deviation from approved Allen

charges cannot be so prejudicial as to require reversal and (2) the

circumstances surrounding the giving of an approved Allen charge

must not be coercive.”       Winters, 105 F.3d at 203.

      Considering the record as a whole, we conclude that the

conduct Redd asserts as “rushing” the jury was merely the district

court’s legitimate efforts to move the trial along.               The court’s

efforts to manage the pace of the trial were well within its

discretion and did not reflect or exhibit impartiality against

Redd.       Moreover,       the     record   does    not      support     Redd’s

characterization       of     the     district      court’s     conduct      and

comments—Redd’s assertions of undue pressure to reach a verdict

fail to take into account the totality of the circumstances and in

some cases simply take quotations from the record out of context.11


      11
        For instance, Redd claims that the district court “again expressed the
concern that the trial was too long and placed the blame on the defense.” This
is simply incorrect—the record does not support this assertion. According to the

                                       16
       We   also   reject   Redd’s   claim   that   the   Allen   charge   was

improper.     Redd does not, and cannot, claim that the Allen charge

deviated from the language this Circuit has approved in the past.

He claims instead that the charge was improper in light of the

district court’s comments about “hurrying deliberations, avoiding

mistrials, and being concerned about additional time and expense.”

Since the Allen charge given by the district court did not vary

from the language approved by this Circuit, and as the district

court’s conduct surrounding the giving of the charge, when viewed

in    the   totality   of   the   circumstances,    was   not   coercive   nor

otherwise improper, we uphold the giving of the charge.

IV.    Request to Produce a Witness

       Next, Redd challenges the district court’s refusal to grant

his application for a writ of habeas corpus ad testificandum to

produce an inmate to testify at trial.              Redd asserts that this

denial violated his Sixth Amendment right to compulsory process.




record, the district court stated to the jury:
            “The government tells me that they will probably finish their
      case in chief on Monday, perhaps by noon. I am concerned that we’ll
      get through Tuesday. The defendants have got to assess what they’re
      going to present and so forth.”
            “You might think in terms of maybe having to go past Tuesday
      and into the Wednesday or maybe even Thursday. I’m sorry I didn’t
      tell you that on the front end, but maybe we won’t have to go that
      long. It just depends on how things break out here.”
This comment does not place the blame on the defense and is no more than the
court’s efforts at informing the jury about the expected length of the trial.
      In addition, the district court’s comments concerning the costs of a
mistrial were in the context of properly filling out the verdict form and in no
way involved any pressure on the jury to return a verdict as Redd asserts.

                                      17
     A.     Standard of Review

     The decision to issue a writ of habeas corpus ad testificandum

is within the district court’s discretion.           Ballard v. Spradley,

557 F.2d 476, 480 (5th Cir. 1977).           However, “[w]hether the trial

court’s refusal to subpoena a witness violates the Sixth Amendment

is . . . a question of law that we review de novo.”               United States

v. Soape, 169 F.3d 257, 267 (5th Cir. 1999).

     B.     Denial of Request to Produce a Witness

     While the Sixth Amendment guarantees a defendant the right to

compulsory process, the right is not absolute.             United States v.

Gonzalez, 79 F.3d 413, 424 (5th Cir. 1996).              “When requesting a

court to subpoena a witness, a defendant . . . has the duty to

demonstrate    the   necessity   of    the   witness’s    testimony.”        Id.

Furthermore, “the Sixth Amendment does not by its terms grant to a

criminal defendant the right to secure the attendance and testimony

of any and all witnesses: it guarantees him ‘compulsory process for

obtaining     witnesses   in     his    favor.’”         United     States    v.

Valenzuela-Bernal, 102 S. Ct. 3440, 3446 (1982) (quoting U.S. CONST.

amend. VI).     Therefore, the defendant must “at least make some

plausible showing of how [the witness’s] testimony would [be] both

material and favorable to his defense.”            Valenzuela-Bernal, 102
S. Ct. at 3446.

     On January 22, 2002, the day of jury selection, Redd informed

the court that he intended to locate his former cell mate, Joe

                                       18
Reid, with the purpose of calling him to testify.           Redd wanted Reid

to testify in order to impeach the testimony of two government

witnesses—who also had been Redd’s cell mates and who were to

testify that Redd had confessed to them while in jail.                 At that

time, Redd did not “have any reason to believe” that Reid could be

brought to the court in time to testify.                 At the end of the

following    day,   January     23,    Redd   formally   requested   that   the

district court issue an ad testificandum writ for Reid.                By this

time, Redd’s counsel had located Reid in a federal prison in

Louisiana,    but   had   not    yet    contacted    him.    Despite    Redd’s

insistence as to Reid’s location, the district judge said that it

had never heard of the prison, and a marshal erroneously told the

judge that there was no federal penitentiary in Louisiana.                  The

district court informed Redd that it would probably need to take up

the matter ex parte and that it needed to know why Redd needed

Reid’s testimony and why the request was coming at this late date.

     Redd did not respond to the court concerning Reid until

January 25, the fourth day of trial.                As of that time, Redd’s

counsel still had not yet spoken to Reid and could only speculate

as to what Reid might testify.            The district court told Redd to

contact Reid over the weekend, “because just on the possibility

that the man might say something that helps the defendant is,

frankly, not enough to grant a writ in the middle of trial to have

him brought from Louisiana to possibly interview with the defense


                                        19
counsel.”       On Monday, January 28, Redd’s counsel informed the

district court that, even though he had called several times, he

had been unable to talk to Reid over the weekend.               At the end of

the day on January 28, the district court denied the writ to

produce Reid, ruling that Redd “does not know what the person would

say” and that it was “only speculative as to whether [Reid] would

be of any benefit to [Redd].”

       The district court did not violate Redd’s Sixth Amendment

right to compulsory process. Redd had not contacted Reid and could

not inform the court concerning the nature of Reid’s expected

testimony or even that he would be willing to testify.12               At best,

Redd    could   only   speculate    about    Reid’s    testimony:    Reid    was

supposedly present during the entire time Redd allegedly confessed

to his other cell mates, and Reid had supposedly told certain

unnamed persons, who then told Redd, that Reid had never heard

Redd’s confession.       This speculation based on Reid’s presence in

the jail and on the statements of unnamed others is not sufficient

to meet Redd’s duty of demonstrating the necessity of Reid’s

testimony.      Redd did not make a plausible showing of how Reid’s



       12
         Redd also argues that he did not have sufficient time to locate and
contact Reid because the government informed Redd only three working days (the
Thursday before the Tuesday on which trial started) before the start of trial of
its intention to use the testimony of the jailhouse informants. Nevertheless,
Redd does not adequately respond to the government’s contention that it gave Redd
proper notice as required—Redd does not cite any authority to show that the
government was under an obligation to inform him even earlier of its intention
to use the jailhouse informants or that his inability to contact Reid was excused
because of the timing of the government’s notice. This argument, therefore,
fails.

                                       20
testimony would be both material and favorable to his defense.         The

district court’s denial of his writ to produce Reid, therefore, was

proper.

V.   Evidence of Surveillance of Redd

     Redd   challenges   the   district   court’s   decision   to   allow

testimony concerning the task force’s surveillance of him prior to

his arrest. Redd claims that the evidence violated Federal Rule of

Evidence 404(b).

     A.     Standard of Review

     When reviewing a district court’s evidentiary rulings, we

apply a highly deferential standard—we reverse only if the district

court has abused its discretion and the defendant is prejudiced.

United States v. Booker, 334 F.3d 406, 411 (5th Cir. 2003).

     B.     Evidence Admissible Under Rule 404(b)

     “To be admissible under Rule 404(b), evidence must be relevant

to an issue other than the defendant’s character and must possess

probative value not substantially outweighed by the danger of

unfair prejudice.”    Id. at 411.    In this case, the district court

allowed testimony revealing that the drug task force had been

conducting surveillance of Redd on the days preceding his arrest.

     We reject Redd’s argument that the district court abused its

discretion by allowing the evidence of the surveillance.            First,

contrary to Redd’s assertion, the surveillance evidence was not

evidence of other crimes, but rather evidence related to the crimes


                                    21
for which he was being tried before the district court: the

surveillance evidence was probative in that it tied Redd to the

blue        Expedition   and   it   substantiated   the   agents’   testimony

concerning their familiarity with Redd’s vehicle—the vehicle they

noticed at the truck stop, the originally planned rendevous point,

and later followed to Redd’s place of business.            Furthermore, the

district court limited the evidence’s prejudicial effect by not

allowing the agents to testify as to why they had placed Redd under

surveillance, and by instructing the jury to not consider the

surveillance evidence other than to show how the police connected

Redd to the blue Expedition.13 Therefore, not only did the district

court not abuse its discretion, but Redd has also not shown that he

was materially prejudiced by the surveillance evidence.

VI.    Newly Discovered Evidence

       A.       Background

       After Redd was convicted, his counsel was able to visit with

Joe Reid.        Redd obtained an affidavit from Reid, dated June 14,

2002, in which Reid claims that: (1) he overheard a conversation

between the two government jailhouse witnesses in which they

discussed sentence reductions they could receive by telling the FBI


       13
         The court instructed the jury:
             “I have allowed testimony in this case regarding alleged
       police surveillance of the defendant.     This testimony has been
       allowed solely for the purpose of showing how the police allegedly
       connected the defendant with the vehicle. You must not consider
       this testimony of surveillance as any proof that the defendant,
       Starsky Redd, committed any crime or was intending to commit any
       crime.”

                                        22
that Redd had confessed to the crime; (2) the two government

witnesses asked him if he would also lie that he had heard Redd

confess to the crime; and (3) he was willing to testify to the

above in court.     The affidavit states that Reid first told Redd’s

counsel (or Redd) of this “in May of 2002".             Armed with Reid’s

affidavit, on July 8, 2002, Redd filed a Rule 33 motion for new

trial based on newly discovered evidence.          Redd had already filed

a notice of appeal on May 17, 2002.           On September 24, 2002, the

district court denied the Rule 33 motion as moot, indicating that

because of the pending appeal, it did not have jurisdiction to

decide the matter.       Redd has not filed a notice of appeal with

respect to the district court’s denial of the July 8 Rule 33

motion.

     B.    Motion for New Trial Based on Newly Discovered Evidence

     Although a district court may not grant a motion for a new

trial based on newly discovered evidence if an appeal is pending,

FED. R. CRIM. P. 33(b)(1), it does, nevertheless, have jurisdiction

to “entertain the motion and either deny the motion on its merits,

or certify its intention to grant the motion to the Court of

Appeals, which could then entertain a motion to remand the case.”

United States v. Cronic, 104 S. Ct. 2039, 2051 n.42 (1984).14



     14
        We have followed this approach: “[W]hen a Rule 33 Motion for New Trial
is filed pending appeal, the trial court has the jurisdiction to entertain the
motion, either by denying it or by certifying to the appellate court its
intention to grant the motion.” United States v. Lopez, 979 F.2d 1024, 1036–37
(5th Cir. 1992) (citing Cronic, 104 S. Ct. at 2051 n.42).

                                     23
Indeed, the district court errs if, solely because the case is

pending   on   direct   appeal,   it    denies   the   motion   for   lack   of

jurisdiction.    Id.    Alternatively, the appellant may make a motion

to the appellate court to remand the case so that the district

court may fully consider the motion for new trial.              United States

v. Fuentes-Lozano, 580 F.2d 724, 726 (5th Cir. 1978) (per curiam).

When the district court has not had the opportunity to review the

motion for new trial, because of its erroneous belief that it did

not have jurisdiction because of the pending appeal, appellate

courts normally will not initially consider the merits of the

motion. United States v. Reeves, 83 F.3d 203, 208 (8th Cir. 1996).

     In this case, the district court erred when it concluded that

it did not have jurisdiction to consider Redd’s motion for new

trial. The district court did have jurisdiction either to deny the

motion or to certify to this court its intention to grant the

motion.    Lopez, 979 F.2d at 1036–37.           We, therefore, will not

consider the merits of the motion at this time, Reeves, 83 F.3d at

208, and the motion remains pending before the district court for




                                       24
its consideration.15      We assume that the district court will hold

a hearing to determine whether Redd meets the prerequisites for a

new trial.    See United States v. Reedy, 304 F.3d 358, 372 (5th Cir.

2002) (listing the five elements a defendant must demonstrate to

prevail on a motion for new trial based on newly discovered

evidence).

                                  Conclusion




      15
         Two other alternatives before this court are not appropriate in this
case: remand the motion to the district court or rule on the merits of the motion
in the first instance. First, neither party has made a motion before this court
to remand the Rule 33 motion to the district court for its consideration. Redd
argues only that this court should consider his motion, reverse his conviction,
and grant a new trial. In addition, a remand to the district court should not
be a prerequisite before the district court can properly consider a Rule 33
motion. United States v. Graciani, 61 F.3d 70, 77-78 (1st Cir. 1995).
      Second, while in some cases this court arguably has authority to rule on
the motion for new trial, such a ruling would not be proper in this case. In
United States v. Mack, 695 F.2d 820 (5th Cir. 1983), this court denied a motion
for new trial and, in the alternative, a remand to the district court to permit
the filing of a motion for new trial. Id. at 823. In Mack, the appellant filed
in this court a motion for new trial and requested, in the alternative, a remand
to the district court for an evidentiary hearing. Id. We held that while we
could remand to permit the filing and consideration of the Rule 33 motion in the
district court, if “no valid purpose could be served by such a remand,” we should
simply decide the issue. Id. There would be “no valid purpose” where the issue
was “fully inquired into in the trial itself.”        Id.   The newly discovered
evidence consisted only of an affidavit that a witness had earlier indicated that
her testimony was coerced. Id. At trial, the jury had heard her denial, was
aware of all the challenges to the veracity of the witnesses, and was properly
instructed with respect to the charges of partiality and admitted prior perjury.
Id. Because the matter had been “fully inquired into in the trial itself,” there
was no valid purpose for the remand, and this court denied the motion for new
trial. Id.
      In this case, in contrast to Mack, the newly discovered evidence has not
been fully inquired into at trial. Furthermore, the district court has not
considered the merits of the motion. The rationale for having this court decide
the merits of the motion in the first instance, therefore, do not apply here.
      Moreover, we also note that as Redd has not appealed the district court’s
denial of his Rule 33 motion, the merits of the motion are not properly before
this court on appeal. See Knapp v. Dow Corning Corp., 941 F.2d 1336, 1338 (5th
Cir. 1991) (“[F]ailure to file a notice of appeal essentially forecloses [this
court’s] consideration of the merits of [the] case.”).

                                       25
     For the foregoing reasons, Redd’s conviction is AFFIRMED.

Redd’s July 8, 2002 motion for new trial based on newly discovered

evidence remains pending before the district court.16




     16
        We consider the district court’s September 24, 2002 order as simply
declining to then rule on the July 8, 2002 new trial motion due to the pending
appeal.

                                     26